Citation Nr: 0617304	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for arthralgia, 
right knee, residuals of injury currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for instability, 
right knee, residuals of right knee injury, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for lumbar spondylosis 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	George W. Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Jackson, Mississippi, that, in pertinent part, denied 
the appellant's claims of entitlement to an increased 
evaluations for bronchial asthma, evaluated as 30 percent 
disabling, and residuals of right knee injury, evaluated as 
10 percent disabling.  A separate RO decision dated in August 
2003 denied the veteran's claim for service connection for 
lumbar spondylosis with degenerative disc disease.  In June 
2005 the RO granted a separate, 10 percent evaluation for 
instability, right knee, residuals of right knee injury, 
effective January 14, 2005.

The issue of entitlement to service connection for lumbar 
spondylosis with degenerative disc disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by a post-
medication Forced Expiratory Volume (FEV-1) of 69% of 
predicted and a FEV-1/Forced Vital Capacity (FVC) of 90%.

2.  The veteran suffers from right knee arthralgia manifested 
by flexion to 100 degrees and extension to 0 degrees.

3.  The veteran suffers from mild instability in the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.97, DC 6602 (2005).

2.  The criteria for a disability rating in excess of 10 
percent disabling for right knee arthralgia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5260, 
and 5261 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for right knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003, 5257, 5260, 5261 
(2005); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran asserts that increased evaluations are warranted 
for his service-connected asthma, right knee arthralgia, and 
right knee instability.

An August 2003 VA Joints examination report showed that there 
was no instability in the veteran's right knee.

A VA examination report dated in January 2005 showed that on 
examination of the veteran's right knee there was some laxity 
of the patellar tendon and tenderness in the parapatellar 
region.  Flexion was to 100 degrees, with pain, and extension 
was to 0 degrees with pain.  There was no change with 
repeated movement.  On examination there was instability of 
the medial collateral ligaments.  Anterior and posterior 
cruciate ligaments were normal on examinations.  Regarding 
the medial and lateral menisci, McMurray's test was positive 
for crepitus.  There was tenderness along the medial joint 
line.  X-rays of the right knee showed negative studies.  The 
examiner gave impressions of hypermobile patella and 
prepatellar bursitis, right knee.  An examination regarding 
the veteran's asthma showed that he had inspiratory and 
expiratory wheezes and a few moist rales on examination.  
Pulmonary studies were done previously, and were to be 
reported in an addendum.  The addendum showed a PFT 
interpretation of mild small airway obstructive disease with 
air trapping.  No restrictive defect.  The airflow improved 
significantly post-bronchodilator and the air trapping 
resolved.  The examiner gave an impression of bronchial 
asthma.  The January 2005 VA pulmonary function tests showed 
an FEV-1 of 69 percent predicted and FEV-1/FEC of 90 percent.

A VA Radiographic report of veteran's knees showed that the 
bony structures were intact, bony mineralization was normal 
in appearance, no joint effusion was seen, there was good 
preservation of cartilage thickness, and no articular surface 
defect was seen on plain films.  The examiner's impression 
was negative studies.

In March 2005 a VA examiner reviewed previous examination 
reports relating to the veteran's right knee condition and 
his asthma.  The examiner noted that in the January 2005 
examination report he had indicated that there was pain on 
motion with no change with repeated motion.  The examiner did 
not believe it would be feasible to attempt to address the 
degree of increased limitation of motion during flare-ups 
with any degree of medical certainty.  Regarding the 
veteran's asthma, the examiner noted that the veteran was 
using a nebulizer with a bronchodilator and Azmacort, an 
inhaled oral steroid; the veteran took two puffs twice daily.  
He also used a Proventil inhaler on a p.r.n. basis, which was 
"like a bronchodilator."  It appeared that, upon reviewing 
the prior examination report, the veteran reported that he 
was taking high doses of Prednisone daily in the past in 
order to treat chronic thrombocytopenia.  He had weight gain 
while taking the steroids which resolved when he stopped 
taking them.  Upon review of that report it was "obvious" 
to the examiner that the veteran was not taking the high 
doses of Prednisone for his asthma.  Rather, he was taking a 
daily oral inhaled steroid which did not qualify as a 
systemic steroid.  There was not enough "concentration" in 
the oral inhaled steroid to cause systemic effect.  The 
examiner therefore believed that the veteran's current 
medication did not qualify as an intermittent systemic oral 
corticosteroid, nor did it qualify as daily use of a systemic 
oral high dose corticosteroid.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).


A.  Asthma

The veteran's asthma is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  
Under the regulations, a 30 percent evaluation is warranted 
for asthma when there is FEV-1 of 56 to 70 percent predicted 
or FEV-1/FVC of 56 to 70 percent, or daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, DC 6602 (2005).

A 60 percent rating is warranted for asthma when there is 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care exacerbations, or intermittent (at least three 
per year) courses of systemic (oral or 
parenteral)corticosteroids. Id.

A 100 percent evaluation is warranted when there is FEV-1 of 
less than 40 percent predicted, or FEV- 1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications. Id.

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's asthma.  The January 2005 VA 
examination report showed that the veteran's FEV-1 was 69 
percent predicted and his FEV-1/FVC was 90 percent.  In the 
March 2005 VA records review the examiner noted that the 
veteran was not taking systemic corticosteroids for his 
asthma.  The record does not show that the veteran made 
monthly visits to a physician for "required care 
exacerbations" related to his bronchial asthma.  The record 
does show that veteran's medication would classify as oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication, not a systemic corticosteroid.  Because the 
veteran's FEV-1 and FEV-1/FVC levels do not meet the 
necessary criteria, he is not seeing a physician at least 
monthly due to his asthma, and because he is not taking 
systemic corticosteroids for his asthma, an evaluation in 
excess of 30 percent disabling must be denied.


B.  Right Knee Arthralgia

The veteran's right knee arthralgia is currently rated 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5009 (2005), 
which pertains to arthritis, other types.  DC 5009 is rated 
as rheumatoid arthritis under DC 5002.  DC 5002 specifies 
that for chronic residuals of rheumatoid arthritis such as 
limitation of motion or ankylosis the disability should be 
rated under the appropriate diagnostic codes for the specific 
joint involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, DC 5002.

Limitation of flexion of the leg is rated under 38 C.F.R. 
§ 4.71a DC 5260.  Under DC 5260 a 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.

Limitation of extension of the leg is warranted under 
38 C.F.R. § 4.71a DC 5261.  Under DC 5261 a 10 percent 
evaluation is warranted for extension limited to 10 degrees.  
A 20 percent evaluation is warranted for extension limited to 
15 degrees.

The Board finds that an evaluation in excess of 10 percent 
disabling is not warranted for the veteran's right knee 
arthralgia.  Though the most recent VA examination reports 
show that the veteran suffers from painful motion in his 
right knee, they do not show that flexion in that knee is 
limited to 30 degrees or that extension is limited to 15 
degrees.  Instead, the examination reports showed that the 
veteran had flexion to 100 degrees and extension to 0 
degrees.  As such, an evaluation in excess of 10 percent is 
not warranted.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
pain in the right knee as indicated in the January 2005 VA 
examination report.  However, it is readily apparent that 
functional loss has already been contemplated by the current 
rating as flexion to 100 degrees is well in excess of the 
motion restriction required for the current rating and 
extension to 0 degrees does not meet the requirement for a 
compensable rating.  No functional impairment has been shown 
to approximate disability in excess of 10 percent.  In 
summary, when the range of motion in the right knee is 
considered together with the lack of evidence showing 
functional loss - including the absence of reports of 
neurologic deficits and muscle atrophy - the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40, 
4.45 and 4.59; DeLuca, supra.

C.  Right Knee Instability

In a decision dated in June 2005, the RO granted the veteran 
a separate, additional 10 percent evaluation for right knee 
instability under 38 C.F.R. § 4.71a, DC 5257 (2005).  Under 
DC 5257, a 10 percent evaluation is warranted for other 
impairment of the knee, including recurrent subluxation or 
instability that is slight.  A 20 percent evaluation is 
warranted for impairment of the knee including moderate 
subluxation or instability.

The Board observes that the words "mild" and "moderate" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  

The Board finds that an evaluation in excess of 10 percent 
disabling for right knee instability is not warranted.  The 
January 2005 VA examination report showed that the veteran 
had some laxity of the patellar tendon and instability in the 
medial collateral ligaments.  The examiner gave diagnoses of 
hypermobile patella and prepatellar bursitis, right knee.  
The veteran reported that his knee would "lock up" two or 
three times per month.  The Board notes that the veteran has 
already been issued a separate rating for his right knee 
pain, referred to as right knee arthralgia.  The Board also 
notes that it appears from the medical record that the 
veteran's main complaint is that of knee pain and not 
instability.  As such, the Board finds that the veteran's 
instability in the right knee is slight, and that an 
evaluation in excess of 10 percent is not warranted under DC 
5257.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, and 
DeLuca, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of right knee 
pain, as discussed above.  As was also discussed above, no 
functional impairment has been shown to approximate 
disability in excess of 10 percent due to right knee pain, 
and the Board finds that there is insufficient evidence of 
functional loss to warrant a rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40, 4.45 and 4.59; 
DeLuca, supra.

D.  Conclusion

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  The Board finds that the notice requirements have 
been satisfied by virtue of a letter sent to the appellant 
and his representative in January 2005.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, after the notice was provided, the case 
was readjudicated in the June 2005 supplemental statement of 
the case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
claims, but was not given notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on that 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes 
that the preponderance of the evidence is against the claims 
for increase decided herein, any questions as to the 
appropriate effective dates to be assigned are rendered moot.   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and a VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant records exist 
that have not been obtained or attempted to be obtained.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's service-
connected disabilities were evaluated in a VA examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate her claims.  See 38 C.F.R. 
§ 3.159(d).



ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for bronchial asthma is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for arthralgia, right knee, residuals of injury, is 
denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for instability, right knee, residuals of right 
knee injury, is denied.


REMAND

The Board notes that the RO denied the veteran's claim for 
service connection for lumbar spondylosis with degenerative 
disc disease in a decision dated in August 2003.  The 
veteran's VA Form 9 dated in December 2003 referred to his 
back condition.  The Board believes that this qualifies as a 
notice of disagreement (NOD) for the veteran's back claim.  
See 38 C.F.R. § 202.21 (2005).  An SOC has not been sent to 
the veteran regarding this issue; a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

The RO should issue an SOC to the veteran 
and his representative concerning the 
claim of entitlement to service 
connection for lumbar spondylosis with 
degenerative disc disease.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if he 
wants the Board to consider the claim.  
If, and only if, the veteran files a 
timely substantive appeal to the SOC, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


